Exhibit 10

 

FIRST AMENDMENT TO TRADEMARK SECURITY AGREEMENT



 

Dated as of November 9, 2011

 

(amending the Trademark Security Agreement dated as of May 14, 2010)

 

 

between

 

 

TROPICANA LAS VEGAS, INC.,

as the Grantor,

 

 

and

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as the Administrative Agent for the Lenders.

 

--------------------------------------------------------------------------------


 

FIRST AMENDMENT TO TRADEMARK SECURITY AGREEMENT

 

THIS FIRST AMENDMENT TO TRADEMARK SECURITY AGREEMENT (this “Amendment”) dated as
of November 9, 2011, by and between TROPICANA LAS VEGAS, INC., a Nevada
corporation (the “Grantor”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells
Fargo”), in its capacity as administrative agent (in such capacity, the
“Administrative Agent”) for the various lenders that are or may become a party
to the Loan Agreement (as defined below) (referred to individually as a “Lender”
and collectively as the “Lenders”).

 

W I T N E S S E T H:

 

WHEREAS, the Grantor, the Lenders, The Foothill Group, Inc. (“Foothill”), in its
capacity as administrative agent for the Lenders and as lead arranger, and Wells
Fargo, in its capacity as the Issuer, have heretofore entered into that certain
Loan Agreement, dated as of March 10, 2010 (as amended by that certain First
Amendment to Loan Agreement dated as of April 26, 2010, as further amended by
that certain Second Amendment to Loan Agreement and Limited Duration Waiver
dated as of August 26, 2010, and as may be further amended, amended and
restated, supplemented or otherwise modified from time to time, the “Loan
Agreement”);

 

WHEREAS, pursuant to that certain Successor Agent Agreement dated as of
December 28, 2010, Foothill resigned from its position as Administrative Agent
under the Loan Agreement and the Required Lenders appointed Wells Fargo as the
successor Administrative Agent under the Loan Documents;

 

WHEREAS, as a condition precedent to the making of the Loans and the extending
of the Loan Commitments and the Letter of Credit Commitments under the Loan
Agreement, the Grantor executed and delivered to Foothill, as the original
administrative agent under the Loan Agreement, that certain Trademark Security
Agreement dated as of May 14, 2010 (the “Trademark Security Agreement”) granting
a continuing security interest in all of the Trademark Collateral (as defined
therein) for the benefit of the Secured Parties to secure all of the Obligations
under the Notes, the Loan Agreement and the other Loan Documents;

 

WHEREAS, the Grantor has previously disclosed to Foothill and the Lenders the
existence of a dispute regarding certain trademarks referenced in certain
litigation in the District Court for Clark County, Nevada, Case No. A09595469-B
(the “Litigation”), and in particular the adverse claim of ownership of certain
trademarks (including “Trop” and “Tropicana”) asserted therein (the “Disputed
Trademarks”);

 

WHEREAS, the Grantor has advised Foothill and the Administrative Agent that the
Grantor has settled the Litigation with the adverse party reflected therein, and
the Grantor now desires to amend the Trademark Security Agreement to subject the
Disputed Trademarks and any trademark registrations obtained in connection
therewith to the Lien and security interests created by the Trademark Security
Agreement and each other applicable Loan Document; and

 

WHEREAS, Required Lenders have directed the Administrative Agent to enter into
this Amendment with the Grantor.

 

2

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.1   Defined Terms.  Capitalized terms used but not defined herein
shall have the meanings assigned to them in the Trademark Security Agreement, as
amended by this Amendment, or the Loan Agreement and the rules of construction
set forth in Article I of the Loan Agreement shall apply to this Amendment.

 

ARTICLE II

 

AMENDMENTS

 

SECTION 2.1   Amendments.  The following amendments shall be made to the
Trademark Security Agreement as of the First Amendment Effective Date (as
defined in Section 3.1 of this Amendment):

 

SECTION 2.1.1   “Attachment 1” of the Trademark Security Agreement is hereby
amended and restated in its entirety with the information contained in Exhibit A
attached hereto and made a part hereof.

 

ARTICLE III

 

CONDITIONS PRECEDENT TO FIRST AMENDMENT EFFECTIVE DATE

 

SECTION 3.1   Conditions to Effectiveness.  This Amendment shall be and become
effective as of the date (the “First Amendment Effective Date”) on which each of
the following conditions precedent shall have been satisfied or waived in
writing by the Lenders.

 

SECTION 3.1.1   Execution of Amendment.  The Administrative Agent and the
Lenders shall have received counterparts of this Amendment duly executed by an
Authorized Representative of the Grantor.

 

SECTION 3.1.2   Fees.  All amounts required to be paid to or deposited with the
Administrative Agent and the Lenders and all taxes, fees and other costs payable
in connection with the execution, delivery, recordation and filing of the
documents and instruments referred to in Section 2.1 or this Section 3.1.  The
Grantor shall have paid all fees, expenses and other charges then due and
payable by it under this Amendment or the other Loan Documents or under any
agreements between the Grantor and any of the Independent Consultants,
including, without limitation, all fees, costs and expenses due and payable
pursuant to Section 3.3 of the Loan Agreement, if then invoiced.  The Grantor
shall have paid all outstanding legal fees and costs and legal expenses of Mayer
Brown LLP and Thompson Hine LLP and other professionals employed by the
Administrative Agent and the Lenders and all other reasonable expenses of the

 

3

--------------------------------------------------------------------------------


 

Administrative Agent and the Lenders in connection with the negotiation,
execution and delivery of this Amendment.

 

SECTION 3.1.3   Operative Documents.  Each Operative Document shall be in full
force and effect, without amendment since the respective date of its execution
and delivery, and in a form which was approved by the Administrative Agent and
the Lenders, except as otherwise permitted pursuant to the Loan Agreement.  All
obligations and requirements under such Operative Documents which are to be
performed or satisfied, as the case may be, shall have been performed and
satisfied in all material respects and, after giving effect to this Amendment,
no act, condition or event shall exist which, with the giving of notice and/or
passage of time would constitute a breach or event of default thereunder.

 

SECTION 3.1.4   Other Documents.  The Administrative Agent and the Lenders shall
have received such other documents and evidence as the Administrative Agent and
the Lenders may reasonably request in connection with this Amendment.

 

SECTION 3.1.5   No Events of Default or Material Adverse Effect.  No Default,
Event of Default or Material Adverse Effect shall have occurred and be
continuing or, after giving effect to this Amendment, could reasonably be
expected to result.

 

SECTION 3.1.6   Continuing Lien Priority.  The Grantor heretofore executed and
delivered to the Administrative Agent and the Lenders the Loan Documents.  The
Grantor hereby acknowledges and agrees that the Liens created and provided for
by the Loan Documents continue to secure, among other things, the Obligations
arising under the Loan Agreement; and the Loan Documents and the rights and
remedies of the Administrative Agent and Lenders thereunder, the obligations of
the Grantor thereunder, and the Liens created and provided for thereunder remain
in full force and effect and shall not be affected, impaired or discharged
hereby.  Nothing herein contained shall in any manner affect or impair the
priority of the Liens and security interests created and provided for by the
Loan Documents as to the indebtedness which would be secured thereby prior to
giving effect to this Amendment.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

In order to induce the Required Lenders to direct the Administrative Agent to
enter into this Amendment, the Grantor hereby represents, and warrants unto the
Lenders and the Administrative Agent as set forth in this Article IV.

 

SECTION 4.1   Organization, etc.  The Grantor is validly organized and existing
and in good standing under the laws of the state or jurisdiction of its
organization, is duly qualified to do business and is in good standing in each
jurisdiction where the nature of its business requires such qualification, and
has full power and authority and holds all requisite Permits to enter into and
perform its Obligations under this Amendment and each of the other Loan
Documents to which it is a party.

 

4

--------------------------------------------------------------------------------


 

SECTION 4.2   Due Authorization, Non-Contravention, etc.  The execution,
delivery and performance by the Grantor of this Amendment are within the
Grantor’s powers, have been duly authorized by all necessary action, and do not

 

(a)  contravene the Grantor’s Organizational Documents;

 

(b)  contravene any contractual restriction binding on or affecting the Grantor;

 

(c)  contravene any Legal Requirement binding on or affecting the Grantor; or

 

(d)  result in, or require the creation or imposition of, any Lien on any of the
Grantor’s properties except as expressly contemplated by the Operative
Documents.

 

SECTION 4.3   Government Approval, Regulation, etc.  No authorization or
approval or other action by, and no notice to or filing with, any Governmental
Instrumentality or regulatory body or other Person (other than those that have
been, or on the date of this Amendment will be, duly obtained or made and which
are, or on the date of this Amendment will be, in full force and effect)
is required for the due execution, delivery or performance by the Grantor of
this Amendment.

 

SECTION 4.4   Validity, etc.  This Amendment constitutes the legal, valid and
binding obligation of the Grantor upon the due execution and delivery hereof by
it, enforceable against it in accordance with its terms (except, in any case
above, as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization or similar laws affecting creditors’ rights generally
and by principles of equity).

 

SECTION 4.5   Litigation, Labor Controversies, etc.  There is no pending
litigation, action, proceeding, labor controversy or other event which could
affect the legality, validity or enforceability of this Amendment or any other
Operative Document.

 

SECTION 4.6   Representations and Warranties.  As of the date of this Amendment
(except to the extent specifically related to a different date), all
representations and warranties of the Grantor contained in the Loan Documents
are true and correct in all material respects and the Grantor hereby confirms
each such representation and warranty made by it with the same effect as if set
forth in full herein.

 

SECTION 4.7   Existing Defaults.  There is no Default or Event of Default which
has occurred and is continuing under the Loan Agreement or any of the Operative
Documents.

 

SECTION 4.8   Fees and Enforcement.  Other than amounts that have been paid in
full or will have been paid in full by the date of this Amendment or the date
when due for same, no fees, Impositions or Taxes, including stamp, transaction,
registration or similar taxes, are required to be paid for the legality,
validity or enforceability of this Amendment.

 

SECTION 4.9   Offsets and Defenses.  The Grantor has no offsets or defenses to
its obligations under the Loan Documents or the documents evidencing and
securing the Obligations and no claims or counterclaims against the
Administrative Agent or the Lenders.

 

5

--------------------------------------------------------------------------------


 

SECTION 4.10   No Violation of Certain Regulations.  The entering into of this
Amendment shall not violate any law, including Regulation T, Regulation U or
Regulation X of the Board of Governors of the F.R.S. Board.

 

ARTICLE V

 

MISCELLANEOUS PROVISIONS

 

SECTION 5.1   Ratification of and References to the Trademark Security
Agreement.  This Amendment shall be deemed to be an amendment to the Trademark
Security Agreement, and the Trademark Security Agreement, as amended hereby,
shall continue in full force and effect and is hereby ratified, reaffirmed,
approved and confirmed in each and every respect.  All references to the
Trademark Security Agreement in any other document, instrument, agreement or
writing shall hereafter be deemed to refer to the Trademark Security Agreement
as amended hereby.

 

SECTION 5.2   Reaffirmation of All Other Loan Documents.  The Grantor hereby
reaffirms, as of the First Amendment Effective Date, the covenants and
agreements made by the Grantor contained in each Loan Document to which it is a
party, as such covenants, agreements and other provisions may be modified by
this Amendment.

 

SECTION 5.3   Release.  The Grantor, for itself and for all Persons and entities
claiming by, through or under them, in consideration of the execution and
delivery of this Amendment by the Administrative Agent, on behalf of the
Lenders, and for other good and valuable consideration, receipt whereof is
hereby acknowledged, release and discharge the Administrative Agent and each
Lender (collectively, the “Releasees”), each Releasee’s predecessors (including,
without limitation, predecessors by virtue of merger), successors and assigns,
and all officers, directors, employees, agents, representatives, insurers and
attorneys of each Releasee from all actions, counterclaims, causes of action,
suits, debts, dues, sums of money, accounts, reckonings, bonds, bills,
specialties, covenants, contracts, controversies, agreements, promises,
variances, trespasses, damages, judgments, executions, claims, and demands
whatsoever, in law, admiralty or equity, which the Grantor and any of its
successors and assigns ever had, now have or hereafter can, shall or may have,
against the Releasees, from the beginning of the world to the First Amendment
Effective Date, related to or arising out of the Transaction or this Amendment.

 

SECTION 5.4   Severability.  Any provision of this Amendment which is prohibited
or unenforceable in any jurisdiction shall, as to such provision and such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Amendment
or any other Loan Document or affecting the validity or enforceability of such
provision in any other jurisdiction.

 

SECTION 5.5   Headings.  The various headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment or any provisions hereof.

 

6

--------------------------------------------------------------------------------


 

SECTION 5.6   Execution in Counterparts.  This Amendment may be executed by the
parties hereto in several counterparts, each of which shall be an original and
all of which shall constitute together but one and the same agreement.

 

SECTION 5.7   Governing Law.  THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACT
MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING
FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK).

 

SECTION 5.8   Loan Document.  This Amendment is a Loan Document executed
pursuant to the Loan Agreement and shall (unless otherwise expressly indicated
therein) be construed, administered and applied in accordance with the terms and
provisions of the Loan Agreement.

 

SECTION 5.9   Successors and Assigns.  This Amendment shall be binding upon and
inure to the benefit of the Grantor and the Administrative Agent and their
respective successors and assigns.

 

SECTION 5.10   Execution by Authorized Representative.  Any signature by any
Authorized Representative on this Amendment and any other instrument and
certificate executed or to be executed pursuant to or in connection with this
Amendment is provided only in such Authorized Representative’s capacity as an
officer or member of the Person in question, and not in any way in such
Authorized Representative’s personal capacity.

 

[Signature Page Follows]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Grantor and the Administrative Agent, on behalf of the
Lenders, have executed this Amendment on the date first above written.

 

 

 

GRANTOR:

 

 

 

 

TROPICANA LAS VEGAS, INC.,

 

as the Grantor

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

ADMINISTRATIVE AGENT:

 

 

 

 

WELLS FARGO BANK,

 

NATIONAL ASSOCIATION,

 

as Administrative Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

S-1

--------------------------------------------------------------------------------


 

Exhibit A to
First Amendment
to Trademark
Security Agreement

 

ATTACHMENT 1
to Trademark Security Agreement

 

Item A.  Trademarks

 

Registered Trademarks

 

Jurisdiction

 

Mark

 

Registration Number

 

Filing Date

U.S.

 

[g296341kmi001.jpg]

 

3877859

 

2009-08-21

U.S.

 

[g296341kmi002.jpg]

 

3878095

 

2010-01-28

U.S.

 

EVEN THE ODDS

 

4044823

 

2011-03-24

NV

 

TROPICANA LAS VEGAS

 

E0575652011-8

 

2011-10-19

 

Pending Trademark Applications

 

Country

 

Mark

 

Serial Number

 

Filing Date

U.S.

 

BACIO

 

85450247

 

2011-10-18

U.S.

 

EVEN THE ODDS

 

85276353

 

2011-03-24

U.S.

 

TROPICANA LAS VEGAS

 

85451453

 

2011-10-19

U.S.

 

TROPICANA LAS VEGAS

 

85451418

 

2011-10-19

U.S.

 

PRIVATE LABEL SOCIETY*

 

85295206

 

2011-04-14

 

--------------------------------------------------------------------------------

*Will likely be abandoned due to changed plans for nightclub marketing.

 

Trademark Applications in Preparation

 

None.

 

Item B.  Trademark Licenses

 

None.

 

--------------------------------------------------------------------------------